ITEMID: 001-70847
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF CHEREMSKOY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Pecuniary and non-pecuniary damage, costs and expenses - financial award
TEXT: 4. The applicant was born in 1934 and lives in the city of Snizhne, Ukraine.
5. On 12 June 2000 the Snizhne City Court ordered the State Holding Company “Torezantratsit” to pay the applicant UAH 3,448.60 in salary arrears and other payments.
6. On 26 June 2000 the Torezk City Bailiffs’ Service instituted enforcement proceedings in respect of that judgment.
7. On 2 March 2004 the Bailiffs’ Service informed the applicant that the judgment of 12 June 2000 could not be executed due to the large number of enforcement proceedings against the debtor, and that the procedure for the forced sale of assets belonging to the debtor has been suspended due to the moratorium on the forced sale of property belonging to State enterprises introduced by the Law of 29 November 2001.
8. On 28 October and 22 December 2004, respectively, the full amount of the judgment debt was paid to the applicant in two instalments of UAH 2,679.70 and 768.90.
9. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
